Wendell L. Griffen, Judge. Appellant has moved that his appeal be reinstated. We dismissed the appeal in an order dated January 17, 1996, pursuant to the motion of appellee contending that jurisdiction is lacking because the record does not show that the requirements were met for reserving the right to appeal an adverse determination of a pretrial motion to suppress evidence under Rule 24.3(b) of the Arkansas Rules of Criminal Procedure. In its response to appellant’s petition to reinstate the appeal, appellee asserts that the parties have entered into a stipulation for supplementation of the record concerning appellant’s intention to conditionally plead guilty and reserve his right to appeal the adverse determination of the pretrial motion to suppress evidence. However, the joint stipulation before us was filed on January 29, 1996. Neither party has tendered anything from the trial court that shows that it approved appellant’s conditional plea of guilty pursuant to Rule 24.3(b).  In order that the complete record on this issue can be presented to us, we hereby remand this matter to the trial court and direct that the record be settled regarding appellant’s purported conditional plea of guilty. The trial court and parties are further directed to ensure that all material portions of the record that pertain to the purported conditional plea of guilty be included in the record, including all orders by the trial court pertaining to appellant’s claim that he entered a conditional plea of guilty. Upon compliance with these directives, the motion for reinstatement of the appeal may be renewed. Remanded. Stroud and Neal, JJ., agree. Mayfield and Cooper, JJ., concur. Rogers, Pittman, Robbins, JJ., and Jennings, C.J., dissent.